      Case 3:18-cv-00657-CHB Document 1 Filed 10/05/18 Page 1 of 4 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE

                                   (FILED ELECTRONICALLY)


CIVIL ACTION NO. ________________________
                  3:18-cv-657-CHB

UNITED STATES OF AMERICA                                                            PLAINTIFF

vs.

LATOYA WALTERS                                                                   DEFENDANT
3704 Marilyn Court
Crestwood, Kentucky 40014



                              COMPLAINT FOR FORECLOSURE

         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

         2.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

         3.     RHS is the holder of a promissory note (“the Note”) executed for value on March

26, 2002 by Defendant Latoya Walters (“the Borrower”). The principal amount of the Note

was $81,500.00, bearing interest at the rate of 6.125 percent per annum, and payable in monthly

installments as specified in the Note. A copy of the Note is attached as Exhibit A and

incorporated by reference as if set forth fully herein.

         4.     The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

April 2, 2002, in Mortgage Book 955, Page 442, in the Office of the Clerk of Oldham County,
   Case 3:18-cv-00657-CHB Document 1 Filed 10/05/18 Page 2 of 4 PageID #: 2




Kentucky. Through the Mortgage, the Borrower, unmarried, granted RHS a first mortgage lien

against the real property including all improvements, fixtures and appurtenances thereto at 3704

Marilyn Court, Crestwood, Oldham County, Kentucky (the “Property”) and described in more

detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated by

reference as if set forth fully herein.

        5.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

        6.      The Borrower has defaulted on the Note and Mortgage by failing to make

payments when due.

        7.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrower of the default and acceleration of the loan.

        8.      In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

        9.      The unpaid principal balance on the Note is $67,760.11 with accrued interest of

$4,400.45 through August 17, 2018 with a total subsidy granted of $28,581.60, late charges in

the amount of $68.04, and fees assessed of $2,531.08, for a total unpaid balance of $103,341.28

as of August 17, 2018. Interest is accruing on the unpaid principal balance at the rate of

$11.7928 per day after August 17, 2018.


                                                 2
   Case 3:18-cv-00657-CHB Document 1 Filed 10/05/18 Page 3 of 4 PageID #: 3




       10.        The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       11.        The Mortgage granted to RHS by the Borrower is a purchase money mortgage.

The United States is unaware if the Borrower has a spouse, but even if such spouse existed,

pursuant to KRS 392.040(1), any surviving spouse shall not have a spousal interest in land sold

in good faith after marriage to satisfy an encumbrance created before marriage or to satisfy a lien

for the purchase money.

       12.        There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

       a.         Judgment against the interests of the Borrower in the Property in the principal

amount of $67,760.11, plus $4,400.45 interest as of August 17, 2018, and $28,581.60 for

reimbursement of interest credits, late charges in the amount of $68.04, and fees assessed of

$2,531.08, for a total unpaid balance due of $103,341.28 as of August 17, 2018, with interest

accruing at the daily rate of $11.7928 from August 17, 2018, until the date of entry of judgment,

and interest thereafter according to law, plus any additional costs, disbursements and expenses

advanced by the United States;

       b.         That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

       c.         That the United States' lien be enforced and the Property be sold in accordance

with Title 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record,

but free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;
                                                    3
   Case 3:18-cv-00657-CHB Document 1 Filed 10/05/18 Page 4 of 4 PageID #: 4




        d.      That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.      That the Property be adjudged indivisible and be sold as a whole; and

        f.      That the United States receive any and all other lawful relief to which it may be

entitled.


                                                UNITED STATES OF AMERICA

                                                RUSSELL M. COLEMAN
                                                United States Attorney


                                                s/ Katherine A. Bell
                                                Katherine A. Bell
                                                William F. Campbell
                                                Assistant United States Attorneys
                                                717 West Broadway
                                                Louisville, Kentucky 40202
                                                Phone: 502/582-5911
                                                Fax: 502/625-7110
                                                bill.campbell@usdoj.gov
                                                katherine.bell@usdoj.gov




                                                   4
Case 3:18-cv-00657-CHB Document 1-1 Filed 10/05/18 Page 1 of 3 PageID #: 5



    USDA.RHS
    Form FmHA      l940-16
    (Rev.'10-961




                                                              PROMISSORY NOTE
                                                                                                 !{trtrtERs, LatoYA

    Typo of Losn    sEerIoN 5oz                                                                 rounxo.iE
    Dster l4arch     26         ,j4lll-2
                                                             3?gS   Marilvn Cour
                                                                    (PrgPttlY Add'rstl


                                    CAeBtt      ood               . O!{ham                '   Xen:s.g&v
                                                  Towol
                                           lclry o.                     lcouilYl                   lsi!r')


    BORROWER'S pBoMlsE           To pAy. ln r€turn fora losn thar I hav6 rocelved' I promlas tq p.y to the ordcr of tho unitod
    itut"s of lrnerlca, ectlng througlr the  Rural Housing sarvice (and its successorsl("Govsrnment") 0-;gld!'gtgS'-
    (thi8 amount is called 'princlpal"l, Plus
                                                      'ntetetl'
                                                      principal until the full amount ol the principal has baen paid' I will
    INTEFEST. lnter€st wiil be chargod on ths unpaid
    pay intsrest rr E y.arly rut" ii'-  i;*-- %,rio tnieresi r6t6 r€quhed by thle Eeation is the rate I will pai both betore
    end after any dsfault dcecribed    below'

                                                          ono of two attcrnativos indlcated bslow:
    PAYMENTS. I agroo tO pay ptincipol and interest using

    |-ll.Principaland|ntalostpayments3hallb€tcmpo.alitydelerred'ThEint6rrstaccru6dto-
    J"ir-L" uaa"a to the princip-ai' The now principal snd l8tar aocrued inter€st thall be payable in ...-tegular
                                                 the box b€low. I authoriz€ the Government lo antat ths omount of
    amortlzed installments on tn! l"a" indioatei in                                                                       when
                                                       and ths amount ot such regular instsllmonts in the box below
    such new princlpal h.ra, t_- ]'- __':___,                                                   as indlcated in th€ bo,( below'
                                                                      interest in installrnents
    such 6mounis have b€en oe1Ifii6lli--.g;;to
                                                    pay principal and

     fil [.   Payments shall not be deferred, I agree to paY
                                                             prlncipa] and interest            in 395           installments as indicated in
    rhs box below,
                                           bi   making a payment averY monlh.
                                                                     bosinnins on*ae*l*k.:#*T*::::']13
     I will pay princiPal and
     lliil"",'*l'ili';Hi;il;ffi;;t;;;-r;;\iuv        or
                                      th;-;;ffi;i':'y:.1'1LlI'
                                                        "."r.,.onth
     il"i;I^'#;;;..''i;ilffi;
     :Hfu;::'ilri;''tli";;*" ;;;1;;t;' under rhisu,nornr        note" Li.::11i1,.:'::*f'Tii"l:*:ll'i':i          il".,1l
                                                                      Mv,.!l:hry-fv.T-:,T11:':'"::^T:Y:",:,:T:11'j
                                                                      under rhis noie, I w.ll p6v thoso amount' in rurr on
     ;ff:"H1ffi;"n{;";;;';-'.'a95__;i;ilr;*.
                      is catlcd tho "maturiry drt6"'
      tnat Oaie. witich
                                    b€.8-9.:j-lg                       , I wlll make my monthly PaYmsnt at
      My monthly paymant wlil                                                         or a diflorant plaoe il

     PRINC,PALADVANCES.lfthsentir8principalamountofthotosnisnotadvancedarth'tlmoofloancloslng'the
                                                                     ptovldad thg Government r0lses to the advanoo' Tho
     ur.dvaricad bslsnca of the |oc; "'irl u"'X'**d at my roq'u"tis &quo$ed for an authorirgd Purposa' lntal6tt 6hall
                  muit  meke  rn.iCvancs     provld*d the al'vanh
     Sov6rornanr
                                                            tha date of tho advance as shown in the Record ol Advances
     accruo oo thq smount ot e"ctr airrmd b6ginnlng on
     below.lauthorlzeth€Governmonttoonl€rthoamountanddateolsuchadvancgonth6Raco.dofAdvancee'
                                                                                                                 tt ls for the
     HoustNG AcT oF 1949. Thls        promisrory note is. made pursuant ro drle V of th€ Housins Act of 1949'
                                   ':iipl oiloln;; orocr  at.ttre top o' this nots' This not' ih'il be 3ubbcl to the pre3ent
     typo ot loan indtcated in tn"
                                           ,$iuture rsggtations not inconsistant with the oxpmri provirions of lhls
                                                                                                                      notE'
     regulationr of tho   Governm""r.Iti1"




                                                                        Sffil,slr',4"
Case 3:18-cv-00657-CHB Document 1-1 Filed 10/05/18 Page 2 of 3 PageID #: 6



                                                             th6 tull amount of any monthly paymont by the end     ol ls
    r_eig   cnaiors. lf the Government hes not received                                                           percentof    my
    JuV.uturrhcdat6 ltisdus,iwill payalst€charge. Theamountof thechargowitl b6 ''OOO                          - paym6nt'
                                                                                                           late
    ,"rrow puvrant                        I will pay this ch.rgc promptly, but only onco on each
                       of princlpat 3nd intolo8t,

    BORBOWEF,S RTGHT TO
                                pFEpAy. I have rhe rlghr ro mak€ paymenti of prlncipal at any timo borore thoY are due. A
               of prlnclpat onty is known rs a "prepaym6nt." when I moks a prepayment, I will tell thr Gove'nmsnt
                                                                                                                        in
    ;;;;";.
    writing that I am maklng   r   p,opayment.

         t may make a   full prapavmont   orPattial ptsp8yment without paying any prapayment chsrg€' The Government will
    ucc all of *y prepry*.no lo reCuio ttt'*mo{rnr of pttoctpal thor lowe undar paympnt
                                                                                                this Not€..|f I rtals ! ps(i'I
    o.rprv*c"r,' i
                    jr"  ** be   no          ljl tho dlro date o.t ln th6 amount ol my rnonthly         unloss the Gov{mmfit
    aarea3 ln $rrlring to ,tt*.     "tt"nger Propaymg0tg wlll be wpligd to mY lo.n in tccotdtnce with lha Gsvsrltmrnt's
                                  "r,lngit. ln sllsctOn th8 dats ol rccelpt oflho p0ymonl.
    iigrtu,ionr and iccounting procodur*
                       NoTE. I undorsland and agree thal tha Govsrnmoil m8y 8t any tlm6 assign thas nota withoutcase
                                                                                                                         my
    ASSIGNMENT OF
                                         th€  note I wlll maks my paYm€nts   to  the asslgnBo  of thc noto lnd in tuch
    consent. lf tho Govemm"nia""ign9
    the t6rm "6ovornment' will mean the asslgnee'

    CEEDII ELsEwHERE CEBTrlcATloN. I cBrtity ro the Governm6nt thot
                                                                               I am unable to obtain sufficient crcdit from
                                                                                             is glving me this loan'
                  ot reasonable iaies and terms for the purposcs lor which tho Govornmon!
    "inri,.ur*"
                                                                                 ,rom thc Govcrnmont will only                  be
    usE cERTlFlcATlON. I certiry to tho Govornm€nt that the lunds I am borrowlng
    used lor purposss authorized bY th€ Gov6rnment'

    LEASE OR SALE OF
                         pROpERTy. lf rhe proporty consrructed' improvod' putch.ccd, or reflnanced wlth rhis loan ls t1)
                            option to purchaso, (2i leaseo or rsnted without option to pulchaco for 3
                                                                                                       years or.longer, or
    loased or rented wlth                                                                          ils option doclare the
                           "n
    iij-" *fi * ,i ro ls otttor.wiqc             voiuntarlty or involunarily, the Govornmrnt mav at
                                     "",ir"veA,
                                         ttt"tp*  funmsdlaiely duo rnd payoblo. l, thls happers. I will have to immediatelY
    li,ri. IJ,*i-rirs unpaio odancoot
    psy orl tho 6ntl,a loan-

                     TO REFINANCE wlTl{ pRlvATE CRED|T, I agreo to periodically provide the Goverffimt
                                                                                                                            with
    REOUTnEMENT
    informtilon th8 Governmsnt'r"cr"r$ sbout my linancial situatlon.
                                                                           lt th€ Gov.rnment datGrminos that I can Bgt a loan
                                                                                or a qadit.union, at rsasonsble tatal 8nd tsrmt
    from a responsible cooperatjviii prvate credli source, such as.a bank
    for simllo, pulposr.     tti"'ioart. i tho Goytrnmidt'r firquest, I win  apply  for and accept s lotn ln o sslficlnnlamount
                                                                                  who signed thic not€ pu(tuant to s*cilon 5o2
    to pay rhis noto ln lull. rrrd-rii!ilmeniuoii *r :ryV i" any co*lgnti
                          ""
       il iorArq Aqt ot 1949 to comp.,,.'ato for my laok ol repayment abilitY.
    "i
                                                                      of subsldy granted in th€ form of paymont
    suBslDy REPAYMENT AGREEMENT, I agr€a to the rspayment lrocapture)
    6sgtstance under the GovBrnma[rt'3 rcgulations'

                         NONPROGFAM goRRowER, Tha provislom_of. th€
                                                                               p{.rgftphs entiilad "crBdit Glcswhore
     cREDtT SALE TO,,Roquiroment                                                 apply if this lo.fl is clagcillod as a
                                      to Roflnance  whh   Prhlate crodh'  do not
     csrtiftcation.. and
                                             ol the         Act  of 1949'
     nonprogr", loan pursuant to soctlon 502        Housing

     pEFAutr.lttdonotpnytholullemounto{!r!hmonthlyp0yil6llion.the,dalgirl*duo,lwillbelndsfsult.lllam}n
     dolrurr rh€ Gov.rnm.nt ,iv1*o *u a wrl(en notica toittng m" th&t
                                                                      il I dg oot pay the overdu€ {n$rnl fls- cenaln
                                                                                         prlncipsl, th! Int.rest thst I
     di$., rh. covarnmrnr may require ms to lmrnldlot"f V ppi itti fuU    *mounr 1l tho. unpald
                                                                                                           'll lf' at a tlmc
                                                                       pant dus prinslpal lnd lntBrest, Evgn                   wh6n
     o!ve, snd any lat6 chergps. i,rlirsrr witl cootlnor ig iicr:ue on
                                                                                  or doecrib, in ths           rantsnca'
                                                                                                       precsding                 the
     I rrn in default. tho Govornmonr doos not r.quirc rr|9 to pry irtrmediarsly.
                                                                        t                                 hlf rsquirsd ms to
     Govcrnmsn! wi$ sglt nur"'iiii.iirshii;      ;;-;;ii.mL  oir"urr 6t   lrl6t dpto..lf  tlrs Qovernmont
                                                                                                          by m€ lor all ol its
     lmmediately pay ln tull     l"*"riu"o ebove, the Government wlll havo thQ right to bs paid backlaw'     Those gxpansgs
                              ".
     costs and 6xpsns.a in Gnforcing this gtoml83ory noto to  tho  oxtont not  ptohibltsd  by  applicabla
     includo, for oxample, Ieosonabla atorn€y'8 fdgs'




                                                                                                    AccornlE      o-
Case 3:18-cv-00657-CHB Document 1-1 Filed 10/05/18 Page 3 of 3 PageID #: 7



                                                                        8ny notice thal must be givon to me under this note will
    NOTICES, Unloss appticable law raqulres a dillerent method,
    b6 given by dellvering lt or oy maittog ir by flrst class
                                                                mail to ma at the propsrty addfess list€d above or st I diffelent
                                         t.6ti$'of   my   dilferent address. Any notice that must be given to lho GovernmBnt
    address il I give the Oor"rnmant
                                   iir"t            ro      Govornmont   at ugoA ./ sur.*] Hougjilp $?r.l'iE!.. q{a qupiomqr
                                                     k.rr, r. tl*tt -;;;G?mrcnt
    wi,, be g;v6n by moiring ir uv       ctasr mail    t'ho
                                                s*.                                             addresi ll I am slven o notice o{
    ,orrt"* ur.rr"tr. ,.o. ,oi ijrii.
    that differsnt eddress'
                                                                        than one porson Eigns thls noto', each person is fully and
    oBLlGATloNs oF PERSONS UNDER THls NoTE. l, more
    pereonrlly obligarsd   to fsBp-a;  ii th"  pto*i*t     rn.d?ln  this  nota, lnciuding ths promlso to pty tho {ult tmount owsd'
                            gurr"*Ir.   ;ui"wl.Or   oncorrer   o{ thls noto  Ir rlss oulgrtod to.do thsto thtngt. Ths Govetomtnt
    Any porson Who i3
                         '            i"  nor" .0.?1rl:t       pereon   lndlvldually or igdnrt all of ue togcrh€r' fhit mosns lhst
    may enforce h3 rlgh& unOo-it                          :ach
                                            p"y Iil ot   lhs smdlnra   osrad   unclir thig nota. The term 'Borowdr' ahall rdor to
    any one oI us may ut roqulrod to
    oach peroon signing this note.

    wAlVERs.landanyoth6rpersonwhohasobligailonsundt'thhnotBwslveths'lght'ofprosgnmdntandnoticeot
                        ,"I""t1n. tigt i to r.qJi,e the 6ovsmmsnt to d6mtnd pfyment ol amognts dug' "Notice
                                                                                                            of
    dtshonor. "Pprsntment"                                 glva notict tO Olher poraonr        lhit   amounl. duo have not bcen
    dishonor" m6ans the .ight to require lhs Govelnment to
    patd,
                                                                                                         wlth my lonn appllcatlon
                      to tuilv disc{oss accurde and truthlul llnancld lnfotmstion ln connactlon denlal ol luturo
                  Failuro
    WARNING:
                                                                      bring rocdved, lrl-ry                                fed€ial
    may recult in th. t.rmtn.tton or p-gi"; "rrbtono" cunsntly
              ,iil ttt Dcprrt nent of Agriculture's D€b"msnt regulrtlon!' 7 c'F'8' prrt 3017'
                                                           Seal                                                             Seal
                                                                                            Bonower
                            Borrower
                                                                                                                            Seal

                            Borrower                                                        Borrower




                                                                                        accourt    o'   lIIf
Case 3:18-cv-00657-CHB Document 1-2 Filed 10/05/18 Page 1 of 6 PageID #: 8




        Fo.m &D 3J50-14 KY
                                                                                                            Fom Approrcd
        (84e)
                                                                                                            OMBNo,0575.0t72
                                                   Unitcd     Suc, Dcpartncnt of A.ericulturg
                                                                Runl Housing Scrvicd

                                               MORTGAGE T'ORKENTUCKY
        TI{IS MORTOAGF {"$ccurfuy In*rrunent,,)          ls m*de on          l,{arch 26
        'rhcmorl8rcot   is ratola                                                                           ,2O02     p*1
                                         waLteas,       ,Lm:-ta
        this sccurity ln$tuolc$l   i5 $Ycn lo the Unitad Surcs of Amerrc, lcring throl,gh
        unitd strles   Dcp&rmcnr of Apric.lrorc (l                                                                   ,uffiffi,
                                                                                          thc Rural Housing Scrvi." o,
        Urrit.d Sttlss D.?arrrrrcnt ofAtricultu.E P.O."to*"t.
                                                              *losc a*tmss is hu"r     fi"rq;;;;;;;, ;;"frJi*a         sonir:iq carcr,
                                                        Box668E9. St, Loui:, Mrsouri O]l6i

       Borower is indolhd lo tarler undu th followlng promirsory notct rd{/or dlsrmptlall.
                                                                                           rgrs{nGnas (harci{ collcctiyrty cillcd
       'Norc"] $tricli hrvc bcc{ .xeculcd or 81I{ ly 6ti**or
                                                             -,t *hl,tr provide for monthly. pdlor!!n1s, *llt the full {sbr, if aot
       paid eulier, duc ond peyeb.l* on thc mnurity   &f:
       ontalflnstumar                                        Priwi}rll}&lui,nl                   Moruritl Datc
       Ittardr 26,      2O02                                  981 ,500 .00                       I{arc}r 26, 2035
       thbSaeur{tylil,r'tllrcilrcglr*to!.:ntll (olrhcrqp.t},rnqtolthcrfchcvfut$lccdbrrhsNoe.tyrdrifireGil.sfiilrllGmryiils.
       .il.{riionr Md niodllilriioil
                                  af rhd No&i (b) rtic pr.y;dt of sll oihc, e,Jft ..sirh   iari*, ,A'r-lJ
       tbc pm0crly cov.rcd bv this $rturlty                                                                               ? ro prortrt
                                                          (c) lh.-pcrformrno ,i
                                                .lnsrrumc{rtl                        so[*;i;.fr,ffr;d-o[,*r*r.r
                                                                                                      ",iiii?"egrrpf,       und$ rtilr
       ffixjfiHb#x
              L.'rdc t'c follo*in1
       &x, {ro6vgy to
                                                         ,   .s*tc of Kqtucky

                lgirrS loE !ilc. 80, of -Lakespod
                ptat                              \talley S.bdivlelon, as Bfrown on
                      of sarE reo.rded in plat Book -3, page 52. d u*      oleij;'
                Oowrty Clerks          office.

                ffi    tr ffi ffiH ffffi"h*saeor ry
                tjre aforesaid crerkrs offlce.
                                                                                              Deed datsd
                                                                                           pagg          in
      which hlJ thc addffi   of     3704    Mari\/n Oourt                                       Geetrrood,
                                    40014            [sra.[
                                                                                                  -      lcivl
       l(tntucky                    tzlpl            ("Property Addrcss,');

           TOOSTHER WITH            tll _thg lmlrSvsnsaB nolv or hcrtrfrcrer6ctcd or rhc propcrqr, :{rrl $ll e{rem!fib,
      appmcnEnc*, and fixturcs rvlriclr no* or hereafur erc a pcrt of oc_pmpcny, All rctil.cim$;iti,
      alro bc covcrcd bv dris Sccurity lnrrrumcnr. ntt of rhe Ioregoing ii ;&#{i id il rii;iifi;'ily aU  daiiiori irrafi
      "Property."
                                                                                                      lnrrumolt al rhc

          EORROWER COVENANTS lhat Botrower is trwfullv scised of the csierc herrby convr.y.d
                                                                                             end has thc right
      to Etant and convey ihc Propcrty and rhtt thc pmprrty i,; unencumiereO.;.6:if6r-#;'ih*es
                                                                                                  of record,
      i.ccefi,ry to ui ?ry.w, ecd*alu dct 9 1995, ao proll *t xg*lN ta *it                        a iidittG$@ffifiii
      ditptqt a wlld OMB coatd mnbtn Tlo wltd ON0 toalrol lnrnhv lu this i.{endtin collxtt* i oils.OttZ. l* ttno
      raqxi1d m-caryhts ,ht, i*/olrunon cdhcgm k wnffibd to awrryc ls ait*t pcr &tpprrt., t|gll||,dtlg at rnr
      Ittit$),8                                                                                                               l*
                                  ,c@Y.hirtg fisl tttry dort rooftlra 8urlrrrn&' Md ,A0lstatary "tw &ta *,dit{, c* cotltctttw iaa
      rv ie wlng thr coltrrlttall s/ rnt*mdrllr
                                                                                                                     Pagc I of6




                                                                   HXHmt?                    "g"
Case 3:18-cv-00657-CHB Document 1-2 Filed 10/05/18 Page 2 of 6 PageID #: 9




                                        defend gcnerally lhc titlo to thc Propcrty againsr   rll
          ffi#ffi??.andivill                                                                       ctaimr and demands, subjocr ro 8ry

             Tltls sEcuzuw INSTRUMENT combinas uniform covcnEatr. for national usa lnd non-uniform
         with limicd varidjog by jurisdicrton to concrhura iu;ifoin-ro:diiiiriffii'iJJ,:i"tlltp"opo"v. covcnan*

               UNIFORM covENANTs. Borrower and Lender covcnanr and agtec rs
                                                                            foilows:
              l   Paymat of princrorr,rnd rnto'crr; pnperncat rrd,Lrtc chrrgcr. Eonowcr
                                                                                        dmil p,mptry pay whcn
                                                           uyi[. Nor. *a;f;*eil;;i
         due thc}rincipal of and intirest on thc dcbr cvidincU
                                                                                      ;"i'iato charsc" duc undcr
                                                                                                                             ,i..ilrffI
         fi:Hl'J8id",,I3*,*
         )r,rl,F[',iffi:I;i?:11{iuu}ilfr i:..tx:H';..t$f                                      ,:xl,ffi .-fi   tr,:r,:rff
         insurancc prcmiumr; and (dl
                                                                                                                                Iffi
                                                                                                                ;ffi
         Lcndcr may. ot rny timr, col
         fcderally rclsrsd mogngc lonn msy r.quire for       aonowi/l'cs


        ,ffirffi$#fli'ffilfr H$ffifr ffi;rffi     !{i]$#ffi
                                         ffiffi ifi;"ffiffi;]il
        cuttctr data rid rtnronabla *tinrarcr or sxpaitituru oiituffi;
        applicrblc law.                                                                                           in rcconurn* wi{r

        r#.*,ii:#jl,h[tiLr..!ifr   ,ffi lqJiu'$tnil,d1t."r.} jr#HitT#ffi rffi l.,tr#ffi
                            lld rpplyils rhc tiund* a,il;ity .n;ti;;ijffG;ri""il;unt or vcrifying thc
        not charsc Bonuwcr for hotding
        F^scro* lrcms, unlass l'*ndcr prrt norro,ivdr iritercn un rt'i F,rirar rini rffiil'iBrl'[.iil-riiriil.rder
        char8c. Howvcr. Lcnder mry roquirc Borrorrycr ro pry a oo?-limc clsrto for m indcpcrriili                     r,o   mrkc auch      r
        reponing serrice usad by Lender in ionncctron wirh rhii liun.                                          il'.ffi; iii
        oghcmeir ir rnauu.iry'aiica[rc        r";il{t-ii,i',-i',illiiffiffirt'fi1#,fifiuitT.i",i*ii}ffi,ffi#l$ill
        inrcrcst or carninss on rh: Frrnds. Bonowcr rnd Lenrter miv      .liro ii, *riii,i!.'[;;;;, iffi inro*., ,r,rtt t* p"id
        ff q.,[fffi    *$i:ryl,;I-Jjffiff_i,lT:+rmir,rffi lrtitlH.:itil'*.*iyl,l.";*x
       edlirional sccurity for all srrms rdcurqt Uy itrir Securitv l-r,rt.imcnt.
            lf lha Funds hcld bv Lcldcr cxccsd rire mounB prnir€d to br h€ld by appltcable &nv, Lcndcr rhlll
                                                                                                                      itccounr .o
       Bormwcr tbr rhc oxceri fundr in acrm_rdrncc;ii[ir[          n{iiili'pr
       hcp. bv Lqd* u any tirnc ii not roffiacrt to pay thc escrow ttJms whfi-itfi
                                                                                  oripfii66ri t   ;: tr,hilil;ffiiffiF;;
       wriring, ond, in such cseo 8"ry1
                                                                                               t;;r;ii;             -dfiil'
                                                                                                             noriri Bonowet tn
                                                              tcnoor the imounr noces$ry ri msrc up-rfii lcnc-tJntf
       shrtl makc rp rhc-*{ti*y i,r no.motr    {"t!,p"y.ro
                                                    rtiori rwctw monrtrty prymcnr. ar Ldna-rii-r;ir fiiiiidL,.
            upon plymcfl lrl lull ol all sun$ Jestrcd by dlit Srcuriry. ln$rufircnt. Lendrr rhall prornprly 6fund to
       Borower rov Frnds held bv Lcndor. lf Lcodcr *hatt acoriru or srir u,c tfrp;,r+
       12. L€ndor, prior to thc acuiritfon gr sde of rhc kogott,
                                                                                                   ;6;"i.diiiirl;
                                                                                                               ,;a;,. il.rs,orh
       ocquisition or salc as r-crudit againstthc. rums *ccurco 6y rfii $alt
                                                                                 apety ili-'Fir*ii t.to
                                                                           sccunly rnsbumcn(
                                                                                                         ii'i]"a*ar rhc rinrc of
            J. pprlc.tior or Prylncals.. U-nless rpplicrbh law or Lcodcir.rcgutnrioru pmvide othcrwi*. sll plymcllE
       ffi?&&1!.i',i#f.;."tT','ffiUiltr#tli,ffi:tf"f,tr,f,,,fti.*i#Sl;tiX$;,,,,,jfr*"itr"d;:
       (3) ro principol
                  du-e un0.r rhu-N_orer (4) ro-smounB rcquiM        roidtc ;:;dil;-rr;riiljliiill,cruph
       charyr.sandorherfecsandchr4gos.                                                    !rr!!' r{q         ?: (s) ro hrc
            4. Chrrycr; Licas .Eonprpsr $nll pay qll tarcs, r$cssr'Gn*. chlrgcs, linas and lmposirions !..flhr.oblc
       -                                                                                                             to drc
       ffi f,ry,:l[uii,,x:T,ru:L"".":r$'] L ltr#&.,.tfi i?s$Hffi yl!ffi Tffi iH;,H#}Jkll;
       shatt pay rhem.on rimc diraofy.to thc      finon oyld'payrncnt ri,nofti*rair    immfriii#it'ilL'*ffi'"iffi;i;
       of anrounrs ro b€ paid under   th.is
                                          tere{roph.
       lunrish to Lcndcr rtceiptr cvidolcing,
                                                         rf Boriufucr mari* rharc peyrnins
                                              orq'tofncnts,
                                                                                           di"i,ii.           e";;;i'ltii;jJdili
            Borrowct shall p?o.mPtly aischargc my'licn whicfi     hac prioriry   ovcr thir sccurily lnSlrumenr unlcas Lcrdcr h$r
       *:*-tl-Y'111q]:ly"q-11*     of-sqtorvor: (d
       rn r. murncr accepuDtc ro LBndc[ (b)
                                                          agrccs invriiing to rhc p"vmont orrhiobit*piiilil;Uil rfr
                                                                                                                ;trd iil;
                                                ryntests in good faith rhe licn by, br dofcn& agrinii onforctmcnt
       in, lcgal pmcccdinEs which in rlr Lendccs. opinido opanu to prevcni'rhc        *frr..rfri;'f ii;;iffi'#'6 ffiil
       Lr-ndr dercnnincs rhr. rny p.rn or rhc p'orgrrl'. ii su-uica !o ;
                                                                                       rd;iil;IL;;
       tiom. rhc.hotdsr of ttro licn rn srrcqrc.tr srrisfactory rd Lcndct ,iilrorit,llld;E
                                                                                                             ;;r;;-;;'ii
                                                                                                      $i:lrttt
                                                                             iilrbi;iid;,, ;ril"r};lryl;ciit""&il,'.ri
       lnslrumcnl, Lcnder may give E
       mo,eor,heic,,oi,**,i;#"'iJig;l#,{]ffi                    ft     Sldlffi'Ylf il's*[W"cno'urioouo?
                                                                                                                            Pago 2   of6
Case 3:18-cv-00657-CHB Document 1-2 Filed 10/05/18 Page 3 of 6 PageID #: 10




          l*ffiffi ru.tffi 'ffi rrr,Ti,H#!:Hi.:X,H$ffi
                                    ,fr                       ?ffi
                                          ci'ii-o;tsifrffi'ffiifi.
          portirl rulc$o or sobordincioo of this iNtrum.nr or my ort                                       ffi
                                                                                                                     yfi rifl       ir
               t   u.irro or rropcfiy loturrncc. Itonowor rhdl lpo th.o.irnpovctuarclorxi*inlg or ha11fur oraod
          gn thc. Prpgny iorycd.agai$t loes by llrc, hrzu& hctudd wioiiiii                ffi'[ffiffffi;ge-il;y
          haz*d+ includlng_ffoodr or floodiaS" for qhich L*ndr rcqulrcl tncrrm-co. 'Thi;'il;;;iilrfuc mri"rifoia rn  ;i[}
          rrc rmous.and for6c pqiods           t*
          Borover.subjggr !o.Lcnds/r.approvel .rrq{q
                                                       qc,{ro'. Th;          i*,'o
                                                                              prcvidiri         rd;il*;;
                                                                                                   li,il      t-ffi";:
                                                whlcJr shitl nor br uhra.s;6'lr;irbh=rtd.- itr"ffir#frlilrr-ilffidi
          cov?rugr dcscribod abovo, u ldrid*s optim Lcn&r mry obtrh covcnlc ro porccr r"""0;;J.ri,ii;#
          puruunnt o pangraph 7.                                                                                   iffilllff
              All inlUr8nce oolicics rad mcwrlr ttltll bG iD a ftrm acccflrblc b lrnder md rttsfi incfudc a sundrrd
          morgrgao.clruec" l,eoasr.shall hrvc $c r$ht tc hota rrro'd,ti"tu-fiAilc,,rrtr'i?ffiLffiLi*,
                                                                                                            Bormwrr chrll
          promply givo ro Lcndcr alt nciprr of pardplcmrlrrrr ard'rcnowal noticiri- i.        ttir;wilfftil3iloril
         prornpr noticc to $e ins'nne ie,"i!r and l*nd.r. l.,ondcr
          Bonowcr.
                                                                              *y
                                                                             mG'p-.i                             "h;il;;
                                                                                                  #&-iffii;?;",;#friii;
             Unlesr L,cndcr and Bonow,cr.oth1Yiso rSS! in wrlting.- insrnno proclods shsll be rp,ptid tro rcstoption
         repair of 0tc- Propclty damagcd. if 6ro rartoriion or rryaiils c"o,rornfiiv-ic"siUto ,iitriiurrr #;irr'[';;      or
         lGsscnGo' l' ulc rqtror8fion              ool  ocooomic&lly.horiblc   or
                                       T,,$Y.,"                                   Lcidorb  rccurity would bo U$dcd. lhj
         lyry-ry3o* *:I-*            .yr,f{p_u".T1,       1purc{, by-,hi, scu,rrr tiiiil;{a-;'i;inci;, i,oi o,ii-&ii. '"id
                    ysll*tr;
         iil_Trj1p,"l1jg                 tr qgrow6l   ibm{looE  lte prop.lry, or do€ not rnrwcr wt&in ttity
                                                                                                              o0) &ys r
         noucc t]om L6ncsf ulrt ih6 inr{tr!6c. crrrlcf hsr orcrBd to ratlg a chitr\ 66n L6dor mry co[ect'6i      ilEurfit
         fffi .TilSll#ff,ff f; fff.[ff f,iffi fr
              Una..rr3
                                                                     fi
                         Lcndcr End ltsrow€r- O$lrt,BC rgilro ltr w'irhg,
                                                                           ,hmWJ[*Hffi ffi-rv,'i;ffi;;
                                                                          Any ryplicdiOn Of nrOoOCds-O orincirol
                                                                                                rhrll                               noe

         i#?i,str*#hT$ttr*trffi
         !o{r prytcq  ustritgc
                     iPu.rlmfi
                                .rom.
                                                          y.,rf,
                                                                   ffi strt*fflr#h'"ffi'#?rffiis
                                            lo tnc Pto9trty.Prior to lrrc aoquidd$ sball
                                                                                 prsl io t-ardd o oxrsir of         rhc             rtrc
         sums sceurw Dy tBls lrccunly tnsrumcnt immqfntoly prior to drc *auiritioL
              6: . Prcra?rllon, Mr.IltcnrDtrr md Proticibn of ttc 'Propcrty; Eoffiwrrrr [,ora Aonllcrtlor:
         -Lc.sehotdr. Bsr'owsr sh.il nol dcsrrcy,-demrp or inpeh 6a nopdty,'iits; il-pir;fi-6.dtEftffi-;
         sornmit.wanc on rhc propcrty. B^onosrihar mia.ua niiipm-viii&i ii ;"il'#il;l ;iiti;ffi'ffii#
         P  lf199l:.lP.nPwqqatlcomp-y wnn otl lews, ordinlncc. rnd^rogulatioos iftctini rho Ptopcrty. Iiorrowr4ul
         Dc.lo octrutr rt.ltry tortcatwo lcriotr or-FocErdia& whc$cr ciyil oq cdminat,ir bcrirn thlt ft t inaclr eood faiih
        Judgrnnnl could t?tult rn lortcnurc ollhc_Propcrty 0r 6{tlrtf,irc motcrhlly imolir tl-r lisn ctcacd bv 0rii Sccuritv
        tnsrrumcnt or Lcodrt's sccuriry inrcrcsr.. rorrorrdrmry curo such a dcfuilt
        bc dirmirsod with u ruling rhsi. in L.rddr tood- hirt fotcnninrrion.-i"cilo;
                                                                                          [i"r*ilg & di;"7d;;Jfi;
                                                                                               HfrIil; irft s*-*.,.,
        rn uc rm-Psty or onfi mlctl0l lqlp_rtrmstl oI thc liclt crcotcd by hb Sccurity ln&oncnt or f"endct't s.ctriw
                                                                                                                     ioro*,
        inrcrcsr, Bonowcr rhall also bo-ln,delaulr if Bormrvq,
         inrcc{oto informrtioo or .ihtaxcnts. to.Lcncer (or hitec
                                                                        rho kira
                                                                      *r:rs6         ryp-$crriii e;d{ &;;;rfii;ffi
         connesion wi& the loan evidcnccd P ttro lSta lf &b sccirrity immffit li oo i'riitlic-. 'ililfi.f iffii
                                                                               trorHc1[;iE'ilfi;frfrilhll11?ffi1do1i "1          in
         corrply.wirh rlt rhc provisions grrhc ldarc. tf Bonovcr aoquirq d6iG;-d; *#;: {ii"|&t;fiffiilt
         rulrc ,nilt ,lrrt morEB utrtGt Lsidcr lg,r€or to ttrc marEcr ln wririDc.
               7. Prolcctbd of Lcndcrrr ligtl-tr u ttc ?ropcrty. -lf Bonowcr fails to perform tho covarlrr! rnd
         rtrccmcnB corraincd in rhis sccurig           tmrfimctlr, or'rhoFi is r tciri-erorj..ii-ni-d;iffi;
         Lendu'r.righr in rhc- Pr_opcny.(ruch is r proccadmg in brnrruprcy,-pmti*o. fr. &ra;dfi'.-rsi-iii,ffiiffi;'ilffilii";?
        $!9rT !*l tlll9{Tt8r,1,m,u:
                           .q T!?]qoj!rr qt:n ttopqty'   mly o.o utO py for shatcver lr nccorsuy to pro6ct thc wluc of rhe
                                               -Lqtdlr Lcndct's. lcdoru mry-inctudo poyhg        aoy iurru'rccurd by r liar wtrich
        IPryjry.yo
        net Pnonry oYCr iuE Uccunry Inttnan.mL lppi.dag lo oourt poyinS rcrroi$h rnohord fq and eirtorim orr ttrc
         .tory{I L9l{9-t9t11tr: 4lpofgr lddcr mry. irtc rcrion udcr.ttls prragmph 7, l*ndcr k not rcquircd ti'Co ca'
          . . Any lrnollnMrsolrrtcd_ o, Lcfibr un.lct thir parlgrlpft 7 dull becomCdditionrl tlcbt ofBorrowor c.curEd Lv
        lnls scsluliy Insltuncnl. .tJnlstt gofmwcr tnd La[d!f, tsrac lo o$s ltnnr of prymcal drces rmqnrfr drip bc;
                                                    at $c Norc rsrc rnd shsfl bc payablc. wirtr- hitcrcsl. upon nodcc finr t ndlr
        :l,ya:i:T-r_^"x:t-gl.!|r.ttteltl
        lo   Eonowcr roquC3ttoS pl)morl.
             8'    ,Rc,I.r.nclo8-.. ,f uf eny limo it rh.,l lppclr Io Lcndcr rhra Eorrowcr may bo rblc to obtau I toen ltom r
        rcsPonsDlc      coopc{dlvt or pnvltc crtdit tourcq at Msonoblc mler gd Erms for loang for similar ourooscs,
        Pf,lyf:I:
        uy mc€Draorcltslef.t-"-L.1*ilryfst,
                              wurcg ncalDy tll tuu,
                                                         rpply for $rd Ncc4pr ructr loen in sunict,iit i'"orlrilo fri'il01iii.*fifr

        .   ..r. . Inspcctloo. Lcndcr or irs rgent msy msks raasoBsttc ontri$ upon md iarocctirxrs of thc Fmoanv. Laruiet
        sftall-give.Forrowcr noricc q Oo rlmc of or pdor to rn inspoctirm rpcc.i&inc ,qrrorith;iur.
              lu- Lond.lrullon. Ilrc procccdi ol'8ny aw[d or cbln for dmrgrs, dirDcl or coiltGaucoiirf       f;  il;; il;;i,ti"":'---
                                                                                                                        id conncctbtr
        yirh.anv condcnmtion or dhd.6ki08 of ury pur *rtrc             *.frity,*tr;{hfid';            ir fiil;ffiffidffirfil
        ncrctry a3slSnco tnd 3n8tl bc ptid lo L€,nd6. In $. orlcna of s tohl utrhg of ihc Profcrty. rte pror,ce& rhril bo


                                                                                                                          Page 3   of6
Case 3:18-cv-00657-CHB Document 1-2 Filed 10/05/18 Page 4 of 6 PageID #: 11




         rypliGd io rtc sum! sccurcd.by thir Sccurlty lnrrumcnr, whcrhc ortroi th0n duc, iyith rny cxccs prid to
                                                                                                                 Borrowar.

         $ff -ffi i!iuE1*I'r'#.fi                   ffi   8,ffi*ffi H_*;ffi mffi m*i*ti#*#
         .{&ffi,ilffifu}rE$d,fi        fi ,ffi-rifr d!j'&,f";sro;*r*,y,i[:s#H.ffi
         rrffi 'fi&$,:#11Hi.',i,*r{.q&[X,1ffi        H, H,?{?[ltmtr;.,i],ffi *ffiffifr
                                                                                           jff
         9[q        llr_ qTo:rgr! F       prlo q. !ora.,,vy.     irc cvcnr Jr a p"'r';i;"lHi'tr
                                                                                          rdL[   #Ifi'd"ilil      in whirfi rhc   hjr

         om0n96c provtoei
         sums arc thcn duc.
              If thc tmpcrly ir abrndoncd by Qnorrycr, or i{,     rlir
                                                                    norkc by !pr&r lp $o,rmrycr t[rr drc 0ond!$r&or.offsr3
         ro makc u awud or sdrtc r clrim fot.dqurqcl Booiowcr hitr ro niryord 6              t*oii
         date.tlrc-nori"g ir givcn. Lcnder is ruthorizd. p cf{ccJ md.sppty rtiipioccca{ ri tu"irtiir-fttiii;ddi?d;d;
                                                                                                                                  ffi
                                                                                                             ro rc{oralior or
         rcptir of lhc ProPcrly or o lhe.rums. rccurcd by 0ris ssqritiirirrromlau. whciter or riori['ar'i'ui.*rjJili]]iali
                                                                                                     "trid;'u",
           ."i'q[,T,',ilif ,:ffit&**il'"sfffi ,"|3ffi 'J.fifffi l#,fltp,*p*s*."'"
        ;ffi
            t , Sorrowcr Nor Rcler*d; Forbcerruci BfLindcr xor r wrlvc-r. E*",,ri;;'of
               r
                                                                                            ft]fi; ff frymarr or
        modifrcrrloo ol anrortizarion of ttic rurns scanoa 6y ftitscqrrity h*u;;, t ;#'il'iiia.,. Bormw

        i;Itffi',fff13;ff:ifr*":l"X,.S3g[l ;;i#
                                                                                                             end
                                                                             d1. iiEbiriry   ;ifi;;;#d-d;H'#        ;ilH_H
        {ffii;;-}iiT@        roiiilffi*,*orhcrwir+ modifr *m",r1fi,%}frf,'Xff,U*f.W,mmf,,T,ffi'#
           rYasqn ol 0ny (?mflnd rn6d! by {lc.orig{!l Eotrowor or Bonowcfr        ruccargorg in irteisr. A,rw fofocrrenc.li
                                                   rBil not bc ! *rivcr of or pr*hde tho cxcrclec of anv rieihr or rsmdv. -'
        9y
        Ltorr.6 ln .xcrE$lDg 8ny trSIi or (tmcdl
                            I                Eflnd; ro&t rao s.vsnt Lhbifltyi C"o_si1a*r. Thc covcirarE rnd rercrnisos
        o,'lhis.s.curity       :::f_ig!!l
        ^.. .*l-ri. -t_lyflnsrument  shrll bind rnd kncft $a $coosors and icsigr o?iiisd; iltJ-dor-"or. ruutcr
        prov.kions or.Pttrrqnph I6. Bonoworb covqtmts asd lgr.cmcnts rtu$-bcJoinr ma d;.r.I.'-A";biffi;;*;;
                                                                                                               rr,i          r
        ffi ffi ;.T"tT,f#i:?tT'*',1"'ffi              ."*,ffi fl',tr#ffi #ln:T'trH1?f;                 ffi, j*lmglrx
         ts..no.IErlofitttrr ooltSltcd lo pry alro romr-i.culrd by rhlr $ocuriry lnlruman! lnd {c) ag,c+r rhai l"cnaa. rrii'r,ir-j
         o(rcr EonDY?r may qgrtc Io Exl.rlo, mo9rl}l tinbcrr or mrkc rny ooconnrodrrions with Egrrd to trc ermr of
                                                                                                                             th(s
        Sccurity lnstrummt or thc Noe without tbriBormwerrr oonrcnt.
              l1:. Nollt *_Any.noticr ro Borrowr poyidcrt for in rhir Scority tnlrrueGor 3hall b! rlycn bv dotivcrinc h or
        .by mrlling
                                                                                                      -Ailildi;i;;,#ffi
                      it by.fint clrss mril ualcss rppltcrblc llrr' rcquhes urc if.no&6miriii.'Tlir"ffi;"-'rfiil iljil";
        to rhc pfopcrty Addrcss or..!ny.o0,g ddqry gonorvord'rsipuci ty noliqc rtt"c;G.
        g"^!l$-Dy^t]It_:1t TaLi9 t*rxtcru t{drclB t'tiitd llstlin or.eny.orhcr addns Ucnrkr-acrfumtcs by ootir:c o
        Pgryyr       jy.l9f-ey.yld-*jf            q!.tlyrtr
                                                 t"                                                   t
                                                                 totrrummt shdl bc al'crnoa liiturc *r sii.o ro ni,rr.iiii        ii
        l-cnott wnto glvcn !5 plDvl[Oo m Ott piraiErailt.
         .    Itl' Gov.mlnt      Ifut  ScXTlt:lUlY..  Qir Sccurity la{rulq0nr rhlll bo govcrocd by fcdcnl lar. ln r|rc cvcnr
       lh.T,*y pgJyr-l T,ins"gl$qsccifity [ur-,qrior.firNoEcdillice                    ffil,;irriib[ il;;d cfioilrffiii
       iu{fr      .TirryHi",H.",1.$,f#y,iffi
       llll_T_at_19,1_o.c-:lDJcc! 19
                                                               fi iTr,*,[H*f
                                      ul.,,prctnt rttulrtlon .of
                                                                                  lfr  *mffi           try:;h#w
                                                                    [,tdcf-.Uld-ro iB firturc ,.guh,rbor
                                                                                                  not inconcutot whh
       If   tIlE-PI9ftolY     ncraoi--.Atl PoWGB.TS rg.clcicc gaatcd in thk lostnlnort rrr couplcd widr gr lnr;3ogr rnd
       arE rr8voctolc.Dy.dcltn or ourcrt,,tst: .nd lto righB rrd mncdh| providcd in th.rc iBnrimort           !r'r cunrulrrivc io
       rcmcdics providcd by hw.
       ^ tf.. tmtrumcnl.
       SecuriN -Qrrowcl'r Copy.          Borrower rcknowledges reccipt of one conformed cbpy of th. Nop and of thi'
             15:.Trsorrcro[tbGProp.rtyorrBsmocirllEtrrGilloBorrtwcr. lfrltoranyornolrhorrooortyorur?
                                                                                             -i,Ltiii;lj.'JrH;;i
       mtcrcsl in it k lelsld for r rorm grcirrr dran-thrcc (3) yars, tascd with u oprion ro
       (or if r bcnoficirt inercr. in Bonbwct b gold cr trriririrrco md-d"r;il]s ffii;fr.fiiffiii;'hili-fiH;
       prlor writico conrntr    t   ilhr miy, $ ic   option, raquirc Immcdinc     p.rm&-6fuiGf         It ;;.";lil&GTi;
       Sccuriry lortrumcnl,
            l?.    Noodlecrlmlnt$on. [f Borror'rer lnlondt to rc]l or $nt drc Pmpcrry or my Dt't of it md trs obtstDd
       l.yly:-.,:yr,]:,        :.?_(*11'-gx    aonowtr nor.*yono         auttiori_dd.io'iii'/orlffi,'frU;tiftE,ffif;t
       lor mc 3tlc or.tElliil ot  tllG fmPerry or wl[ dherwilc mate unrprilablo or &ny thc Pmmitv to mvonc bccis of
       mcc. color, rcligior. ,o,r" nrrl.oaal origin. hrndi*p, lgo. or fmrilial *aru+ rrrd t6i Airfi"ilr ldi;i;;;      Iti ii
       ::ii1T-{-9ry-f,jl!       TL*,tl-ltot tomrlv with.or r6silPt lo3nfotcc ury rcsricdvi covcnrno on dwotling rotuing
       ro race, color, rctttron, $x. nauo{til ofigto. hildicrp, rso or hrnilid srdlla
       . --.L{: .!"1.{-ll9iC.tlryf oi          Loro Scrvlccr. T.h" !G! or. p.rrhl_intcrorr in dro Noro (roggrhgr with rnis
                                            olc or morcrimc! wirhour    prior.notio b 8orowtr A rarc oryre-surr ln a chngc
       ::ll?-:!:rx13?
       lo tne c$1ry (lcnowtl {!Lb!prd
                               is ms   "Lolrl Scfvic.f') ifilr collacb ounthly pryman6 due unds rhc ],lorc aad rhir Scarfo


                                                                                                                     Pagc4   of6
Case 3:18-cv-00657-CHB Document 1-2 Filed 10/05/18 Page 5 of 6 PageID #: 12




         tElrunr€st^ Thore rlso may bc ooo 6
                                           or sury,yJ.lrqc, ofthc
                                              moro chr43or or  urc Loill
                                                                    Lorn scri4ccr unrclarad to Lrto
                                                                                               I rdo of rh!
         :T-:::1-1.-,:':^:X-"?-:J:*
         a.chsngc of thclorn ScMclr, Borroutr vlll bc
                                                                         Scr
                                                                         Scrviccr tltrtll8l.rt              Noto. lf
                                                                                                        t6c Noro. tf rhorc is
         Itr#'#i':f
             prymtira rhould
         which                 ma&.    bc
                                              llwn
                         i:EilileTffi{[iil'$*$iffi
                                                             rvritroo notict
                                                            ofti6 clurtc
                                                   #':fr $iru'"?i1m"ffi?f
                                                                         ticc
                                                             of &c ncw Lorn              ldrorr
                                                                                                               in rccordaace with Brreraoh 13
                                                                                                                                 ilS#:fi r*,;
                                                                                                                     Sorvicer snd rho rJ'arfus to
             19. Uoiforo Fcdcf.l Non ludlclsl F-orlclocurc. lf a uniforo fodcral non-judiciol forcchrurc lrw aoolicablc
        to rorcctorurrc__of dr1r;quri.u inrtnrmcnt b onsaacd, ucnder''iiii-i'ari tii'lJiiffii;-i#ffi;'dii.#trIiffi"f;
            duco rrllh
        accordrnco r}lth $rcL
                         such fcdarrl
                              fcdcr.l lrocrdurc.
              20' H.z.rdous suhlrcts. Eonorrct              ttrlt not
                                                        ,or 3ot|l  nol ceu!6
                                                                        csurc or pcrmlt &c prcacflca,
                                                                                                prcrcnca, use      dispcal, stongc,
                                                                                                              u!e. disposd,     Jtongq or clcasc
                                                                                                                                               rtlcasc
              y-BgoLT-*Ig1s_q,qI
         of any  hrzardour subaanccs on or in 6c
                                                        S.i-ryg
                                                          .ry:ll: lrt leo  p't*li,t s$tqlcc
                                                                           qrrrldrnt                                      *,
                                                                                        3afi'A s&rll noi apply r,o the prcroncc, usc, or             o,
         Er$tltc  on tn?.rro.pfry
              Ec oJl                  stll8x qutnnuctr ot lta:ltruotu
                     rng rrory{ry or strl8x                   lt&ltrUout rulotgrccr
                                                              lt&ltrUoua   tulotmces ihatlhat ra "i;i-iffi-&frj'6'ilo-ffi*,*,
                                                                                         &A          gilcrrlly   rcc,ripizsd il
                                                                                                     gcncfilty iccrimizsd        fo tc
                                                                                                                                 fu Uc aomo*ia.
                                                                                                                                        aomo".Lr.
                                                                                                                                        toi,onrfurc
                                                                                                   t"c.i;;il;;;iie*i.J#ri&; *'
         .o nonnsl 8at|<lcotltl tsca and !0 lttlmEfltn€! of lho Proocilv. Bonowcrdrrll nor,&,
              Ey,^Hf,At'1^u;3A1.T.11T11111191l11ryrylly.                                                not-di,   nor  lllow
                                                                                                                       iilow    anyooc    ith
                                                                                                                                          iirc  io  --'
                                                                                                                                                    Uq
                                                                                                                                                    uo,
         anytring  affcaing.oc Propcnv.thd ig in viokrion of gry'foriirt,.Borrowcrdrrl
                   affca-iry,tr3],..9,91
                         shtll promfrly
              Borio*cr shril   plomptly-glvc     Lglt$-"I-lly_f;e{rytr$lq
                                          givc Lrndcr             nodd oflnt
                                                         writtrtr norico
                                                         wriucn
                                                                                      lou. or     q.r#iftil;;t           'r'i"*
                                                                                                                                 oirogridi;"
              Horrorf,ar
        ,D)'lrly
             tty govammart!]
                                               t {xldcr
                                    nry.htoq rgofisy
                                                                          of rny i;
                                                              pfiv8lo prty involvfu
                                                                                    inwstigirtion, chln, dcmud lrwruit or-odrcrlction
                 SovguTa.ul or rcguhtory         Tcnsy^or or privsto                       6. Propcrty
                                                                               involving itc
                                                                               irivot            Pro         tnd rny hrzrrdsu5
                                                                                                 Prropcfty nrd           hrzrrdous cub!tsnco ot
        cnvirinnrcnut
             ronrncmul lcw    or rcgulation of whidr Bonbus hdr riud
                          hw or                                                nl knollsdgr"
                                                                                   kr              ll
                                                                                                   lfEorr*tr
                                                                                                ,. lfBorrcv,tr     lcfonr, or b nodficd^by
                                                                                                                                   nodfisd bv any  anv
             rnmcrtrl or rcgulotory
        g.ovcmmcntrl        rcguhtory authorlfy,    lhil rny rlllovll
                                        authorlry, ihil         rlalovll or Oth0r
                                                                              ouroe   romdl*iori
                                                                               iltor rorncdi*ion               t iiirdii&-iutsdiE
                                                                                                          rry hazrrdoris
                                                                                                   rn of any                  substrncc Efcclhi
             'mDcity i,
        thc Pmpcity.      occcssarY. Bontwcr
                       a, occcssary,                   pmmp{ly r*c
                                     Bomwcr shall omnrotlv               rll nccarr
                                                                    ta&c ell nccosrry rcruedirl        rcriois in rcoordrncc
                                                                                                   irl rcrions      rcoodnrcc witl wit}r IryplicrbE
        tovlmmmorld law and ic$htieu.
        "    At$cd In thir.pangrlPh 'h8zgdotts sub!fin .t' rie thoec substancco dcfincd as loxic or haardouc $,bsEoccs
        by cnyironmarul hw rnd tie. following srbshnccr: gtollrc, kcrweac, orhrr ftim;rlic; toiii ""rt-lourr,
        Plg.ducq, oxic pcrticidcr and lrcdicidoc, volarilo lotwitr, rutiriek cooirininr                        ;bisr-;
        rsdloecgvo msE itlc. Ai ts8d lo tbi, prr.grrpL "cnvironacntrl low,,moaru fodiel lrwr ud rcrptorionr ina hws
                                                                                                                              lL;;rir"fi;;;.;;
        ud rcgulrrions of rhc jurisdicrion whcrc-thi r.p.rty ir rocrii dui'rchd-b hildr.                           siili%;;vTrffiffii
        lrori$loq.
             21. Cro'r Courtlir.llzatlon. Defrull               hcrcundor    shlll con$itu! dcftult       uDdsr any othcr rcal osrltc sccurltv
        i:*=::-[1g_lf
        lnstrumeilt           ts11 yL^f3'ug or nsruncd by Bonowcr, uo-airiurt-un]ih;r'dr,,.;;;;ffii
                    snall coossttlc derrull hcnD$,ldtr.

             !tg{gl{jlqRllgg,vJl{$!. .-B.orroror rld r.r&t!r.tur&!r $r.lun. ild rs.llr rl foltor}x
             2a sHoUtD DETAULT occur in thc pcrformaoo or di:cturyc ormi oUiiiai6n-t-d,-ri-inii"m.nr                                               or
              g,lIST1s1g1SJfl.1!I9-11y
        secured                                                         porlhr nam€d
                  by this iostnnnoot. or rlrcold any ona df ilrc p.rr1y.namcd
        or drould rny onc of tba Fsrti* naoiad ar S"-gry!                                  F.6'onowcr'd';;E&cr!*J                 ili"s;ntii;i
                                                          lonowcr ic Oirctrargot
                                                                            dirchargod in baakruprcy or doetarcd an insoh,lnt.
        an assignmcnt- for tho bcncfit of clrditorr" Llrrd6r, !r irr] oprioo, uirh
                                                                                                                                           dm*;
                                                                                              o( wirtbui
                                                                                       trirh or              notlco, mry: i"j
                                                                                                 widiout noAco,              (a) it-ocirii-ih;
                                                                                                                                  doclaro ihc orru:;
                                                                                                                                                onrirc
        :mouDj
                 u!?alg pca1ry
        pount u1gal!     lldcl     $ 191
                                     19!c
                                           utagry
                                           utd
                                                  ily io@btcdrcst
                                                      indcbtcdncsr to      .alder
                                                                       ro tLarder-hcrchy
                                                                            crider-licrchy    rlculd
                                                                                    hcrchy rtcurat       immodirroly                rnyehle- (ht
                                                                                              rlcurod tnmcOlriiy-truc'-rira-pry.bil(ai?;
                                                                                                                         duc-rnd pyrblo.
                                                                                                         immodhtulv duo'rnd                    (b) fm
                                                                                                                                                   for
        !",ojolnl 9l-.1!91-y.Il              y9 p"y {p*nabJc Sp€pcs {or tspotqr.mrinrcaanco of and rlhi ilrncriiid
       op.rob orrlnt th-o_kopcrty,-(c).upori ppllcrtion by it rind proauctioh                otfii
                                                                                                                                                  ;(
       wilhout noli$3 Ot hotrmg-o-t 38ad tppllcdioa. hlv6 a r.c.livir rppoln&dt Fr
                                                                                                      iriirrumcnr,;ldro;l       dftI;vi6;';i
                                                                                                 fur lhc    hrogrty. wiih $e
                                                                                                      lho Plop(rly.                        powcrs of
                                                                                                                              thc ururl porvcrr     ot
       I:cpvtrs,ll    !t13I1      !91iflcrloga lo,.E rnsEutmnl
       rrtllul lno f!{ncolcs DroYloco                                 l, frrovldotl h.tsitr or by hw. urd (G) cnforco my ani rll orlrr          othcr
                                         ncrltx[ or by progcnt of luturc liw.
            tJ.   Tho proceds
                  Tho. oroceds o-foff fqreclgqrc    sela chill
                                      foreclosurc mlo.chill
                                                    mlo-           h
                                                          shill b: pplicd
                                                                     rrnlicd in
                                                                     rpplicd             lallnulno ordcr
                                                                                   itra fotlowing
                                                                                in.dre
                                                                                   dre   foilowing    anrra rora rhr  pr!,rncnr il.
                                                                                                                     ^ih-.,
                                                                                                                 rhc prymcnr      of: (r) ,* .-r
                                                                                                                                      ,-r co$, lnd
       oxprnss                      orcrng o. compyrt
             ,rsca rEtornt to cntorcrng         comptyrE waih wrrh rtra    prsvirions bellofi,
                                                                     ttra provirionr      hercof. (b) anv
                                                                                                        any prior
                                                                                                              orior licir   rauira trv ltlr or a
                                                                                                                     licns raukcd
             pctrnl
       g$lp:ttPt courl              1n,4pi(
                    court to bc so Frid. (c)(c)
                                            {cl thc  dcbr evidenc.d
                                                rhc dcbt    ovidonocd Ey  bv thc noe
                                                                          by       nate uraurd  rll
                                                                                           md rh'tiacUicdncsr
                                                                                                eil-indrtirrlnee
                                                                                                    in&bicdncsr r"   r^  I.,t
                                                                                                                     ro [cndir
                                                                                                                         Lcndir    oI
                                                                                                                                   sccurla
                                                                                                                                   sccu;ld  #di;
                                                                                                                                             ncrcuy,
       (d) ,nrcrior licn6-of rccord    rcqultBd -by lilr or . compa*lnt coun io bc ro prid. (c) st l"€ndcfr ooriqr" erw ortlr
       mqro{!flc$,
       uld!D{dn$$ or   oi sotlorysf   ow,ng to
                          BofiorYar owmg,     (o Lcnccr, an6and  (rl
                                                                 (f)  nny balmcc
                                                                      0ny   u6lt      o Borowci. At forcctosum or otlior srh oi rll or
                                                 l.qdcr,
       lny  pen of lh.
       any prn_ot    thc hpcrry,
                         fbpcrt    , Lrndfi
                                     Lcnd(i ,od    itr rtfiB
                                              rod iB    rrdflr mry     6ti -aod
                                                                mliv bid    ia.i p,urchare 13 r strlngca rnd mry !!y Landor'r sbarc of
       tho purc[otc
       mo   purcharc pnco
                       prico by
                              Dy oediting
                                 crcdttrng suc,l
                                             sucft 0m6rmt
                                                   omoimr oo siry 8ny d.bts
                                                                         dabls oF Bonanf,cf ol{irl!
                                                                                                  owim to Londcf,
                                                                                                               Lcnd6. fti    rho ords
                                                                                                                         Iri tilc         Drlrcribcd
                                                                                                                                  ordcr 0raicribixl
       rbow,
            2.1. Bonowcr-aErres lhilt _Londct will not bc bound by sny prcrcnt or fuurc strtc hwr. (a) otovidinc for
       !!qa!iot\ lpPrt$&I, bot!!cir.6d or oxcarpion of hc Propcrty, (Dfoiibiling mrirrenmca of in'rction lor o
       dcriciancy judgllcnl or limttmg $C amo0[t lhorcof or &c timo within whigliruch rdion msy bc bmudrr {c)
       pre!6ribin8 $I othg |.EPlc o{ limit liort, (d.) e!l9wio3 sny iight of rcdompion or posscsri6o iolowfii'dri
       torcclo$urc   t'lcr    or (.r.lmltml m3 colld,Bons whach Lcndcr mry by sguhtion imporc. inchdinl thc intcre* latc il
       mry.clruEcr !3     I    conottron 0t approvmg r rinficr ortnc propctty to a n6{f, Bororvcr. Bonolrcr qxgcssly mivcr
       lha bcn?lll ol _lrly      {rcll 3l!lt l!w.    BofnoWGt     hCfib, r€Un$rith€r. saivcrL rnd cmvcyr                 lll righi, inclros$      or
       consommotcr ofdcscsrt, dowcr, md cudcty.
        . -23. Rclcrrt" -lrPor
       snsll cxccutl lnd tlb
                                 Frmioraion of thir rnorgrgq a0c
                             or rccod Eu,Eh inthrrnrm(r
                                                                                 poynort in full, thc mrxqltcq ai Borrow.r'r              GxDefise.
                                                                    of rclast, satirftclion and tc.trtiodibn-in propcr fontr pundsnt tn
       thc rcquir€m€ru cqruincd io RRS 3&f.355
           26' |ldtry !o thlr Seartty hstrument. lf o[c or morc riden rrp cxecutcd by Bormwcr snd r.cordcd
       togr$at wilh lhb Sccurity lnrtrurirort, thc eovcnants and agreemcnts otcaoh riaer r[rtt'b;il;";.-rcd'i;;';;



                                                                                                                                       Pago 5   of6
Case 3:18-cv-00657-CHB Document 1-2 Filed 10/05/18 Page 6 of 6 PageID #: 13




             shall amsnd and supplcment tho.covcn.nls flrd rgncm.nts of thir Seeurity lnshrm€nt s3 ii thc rido(s) wcfc a pur of thir
             Socrrity lnrtum$r. [Chcck rpplicablc boxl

                  E CondominiumRidor                   EPtinnGdUnirDev€lopmcntRidcr trGhc(s)t$.clrl
                  BY SIGNING BELOW, Bonowcr r*cpts ed ltrlrs !o rha lsrlu ud covcnants conbinrd in pagcs                                                   I   thmugh 6   of
             this Sccurity lnslrurn€nt eld in any ridcrererttd by lionowor and ncordgl yidr this Sccutity lrurruiirart




                                                                                               *                       _                                       ,sEill
                                                                                                                                      EarNi
         STAIE OFKENTUCKY
                                                                                                            ACKNOWLEDGMENT
         C9UNTyOF OLDID!{
                                                                     )"
                 ecforc   mc.       Sqgrrnd Sj:ryeot                                               ,r   Notuy Publlc in md for tfto County of
               Oldhilr                                  .   F   sonrtly    "pp.&?, lata\ra t*altFes, tu$qlsdFd
                                                                                    *ho acknowlcdgcd thd _ she                                             cxrcutcd thc
         fonrgolnglnstrumontonthc             26th               dayof           !{arctt                                    20AZ ,i ter                           gpss6
         and dccd.




                                                                                                            ffi        r'#t ,
                 WITNESS my hand rnd otrrclrt sr8t           rhis 23rd                        of    f.lar&                              2W
                                                                                        day
                                                                                                                                                      -.
        [sEAL]

                                                                                                            My commirlion cr          jir*        7   t28/A?
                                                                PREPAREPSSTATEMIIIT
        Thc form of this luEumcnt u,Al drallcd by hc Officr oflhc Oarc.rl
        Agriculturc, and dtc m.arrial in dn blank rprocs in {ra fonn wu

               Ravnond Si-meon
                                           Wqac)                                                                                                  (Signum)
             101 gIese !6in          Street, Ipcrange, IGnfucky                               40031
                                           (Addrzssl
                                                                RECORDEN'S CERTIFICATE

        STATE OPKENTUCKY
                                                                                      !';
        COUNTYOF
                                                                 )

        I,                                                                 Clrrk ofdrc Couniy Courl for                thc C.ounty   sforlslld,       do ccrtiry &Et tho
        forcgoing mort*age w's on the         _                            dry   of                     .          .
                                                                       -
        lodtcd for r.cord        et                o'clock             whcrcupon        fic   samc, with     tic   fotcgoinB tnd this cstificatr. havo boco
        duly rccordcd     tu!   my ofrm.                        -M.,
                           - hand this-
                Givon undc my                                               dayof,_,                                    ,


                                                                                              Cbrbof                       Couaty Courl
                                                                                              By                                                         D.C,


                                                                                                                                                           Pege 6   of6
Case 3:18-cv-00657-CHB Document 1-3 Filed 10/05/18 Page 1 of 1 PageID #: 14



      Fonn RHS 3550-12                                                                                                               Form Applovrd
      (10"96)                                            Udtcd Strt6 Dcpafimctrt of Agriolturc                                       oMB No.05750166
                                                                   Rural Housiag Scnico
                                                                                                                   Aceount          f,-
                                                 STIBSIDY REPAYMENT AGREEMENT

      l.   Ao rcquircd under Sectioo 521 of the tlousing Aa ol 1949 (42 U.S.C. l490a), rubsidy r€ccivcd in accordancc wltb Section
                                                                                                                           prop6ly.
      502 of thc Housing Act of 1949, is rtpayable to thc Ooverrmcnt upon th. disporition or tronoocuprncy of thc sccurity
      Dcfcrred mortg8tG payhonts arc isclud6d as aubsidy utrdci tbis r8reerietrl,
      2.    When I fsit to occupy or tratrlfcr titls lo my hona, recapNre is duc. If I refinancc or othcrwlsc Pay in full without transfcr
                                                                                                                                           of
      tittc afld continu€ to occdpy tbc propcrty, thc arounl o, rccrPtuc will bo calculatod but, paymcnt of rccapnrc can bc dcfetrcd,
                                                                                                                                         will
      inrercsr ftec, unril rhe propcrry is iu*eq;ently sold or vacatcd. If rhfoned, the Covoriltl.ot mofitage cstt bc subordinated but
      nor be rclcased nor rhs promissory notciatisficd ultil the Goyemmcnt it paid in full. ln siturtions whsre dcf€rment of
                                                                                                                                 recapture is
      an option, reclpurc lvill bc discounted 25% if paid iu fuIl at timc of lc{tlcarcot'

      3. Markavrtucettimcofinitlalrubsidy$-:f*gS.$- lessarnouatofRuralllousingScrvice(RHS)loans$rr.roo'og    -lesr
      aro*i of aly prlor lienr t ___;aqua s my/ou. o.iginal equity $-.        Tbis auurnt cqualr o o      % of the                               -


      markct vrluc ac dctermined by dividing oriSiml cquity t'y thc markct value'

      4.   If all lourg are not subjcct to rccapNrc, or if all tous subjccl lo r.capturq are oot bew paid. col0pl6lc thc foilowing forroula-
      Divide tlrc bdancc of loang subju;l lo i*op,o.. ttat 8rc bciag pald by the balance of all opcn loau' Multiply lhe resula
                                                                                                                                  by 100 to
      dacrmioc thc   perccnt of the ouBianding  balance  of open  loans bcing paid'

      5,                       mnrhs                                       Avcrage inlcrrst rrlc paid
                               loan                                        2.t 3.1           4.1         5.t        6.1
                                                                            %4%                                             >7%
                                  0        59          .50     .50         .50 .50           ,4          .12        .22        .ll
                                 60       il9          .50     .50         .50      .4e      .42         .31        .21        .11
                                120       t19          .s0     .50         .50      ,48      .40         .30        .20        .lo
                                180       2!9          .50     .50         .19      .42      .16         .26        .18        .09
                                244       299          .50     .50         .46      .38      .33         .24        .17        .09
                                300       359          .50     .45         .0       .34      .29         )t         .14        ,09
                                360   &   upl          .41     ,40         .36      ,31      .26         ,19        .13        .09

      6,   CalculariugRccaPrurc
             Market value (at the dme of ramfrr or abandotruunr)
           LESS:
                 Prior lictrs
                 Rl{S balance,
                 Reasos.blc cloring costs,
                 Priocipal rcdudior at Dd€ rate'
                 origtoLd oqulty (scc paragraph 3), od
                  Capitsl improvcmtnts.
            uQu$*roon             value- (If rhis is   a poeitive value,   continue')
            - --
            TIMES
                 pcrccrxup      ln prragraph a (if apCioble)'
                  Fcrccnnic in Pangndt 5. rod
                  iili*ii iii uo&*di'iorljinal         cquitv (l00% - perccntage in paragryh 3)'
            EQUALS
            -- -'Vdue    rgercciglos subicct to rcc6purc,. Rccrpturc duc equalr the lcsscr of thir
                  fiSuro or-tho rrnount oirubridy rccoivad'




                                                                                               4palsa trs&l/l*g
                                                                                                   rtc                  t*,mn{fr, sma imoro rulrdtr, l,rj
                                                                                                                        'aS. D&rtd0t d Arrlttiua. Ctaror,d.c
                           I                                                                                            tur forft   to   &ir   ildia,   Pomrd to *a
       Ofrca. SIOP 7642.                                                                                  o    ctmtly   vofid ONB cuttol       @nr"
       t&Y,ufi   ollrrrmq,




                                                                       f,)ffitBtT "c,:
                      Case 3:18-cv-00657-CHB Document 1-4 Filed 10/05/18 Page 1 of 1 PageID #: 15


OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            LATOYA WALTERS

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             OLDHAM
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
’        U.S. Government                 ’ 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                    of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✔
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                           ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                   to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                        ’   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
’        Original        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                      ’ 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           ’    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $103,341.28                              JURY DEMAND:         ’ Yes     ’✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

10/5/2018                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
         Case 3:18-cv-00657-CHB Document 1-5 Filed 10/05/18 Page 1 of 2 PageID #: 16




                              United States District Court
                     WESTERN                         DISTRICT OF                  KENTUCKY_____________
                                                  AT LOUISVILLE


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:        3:18-cv-657-CHB

                         v.

        Latoya Walters


        TO:     (Name & Address of Defendant)

                LATOYA WALTERS
                3704 Marilyn Court
                Crestwood, Kentucky 40014

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                         William F. Campbell
                         Katherine A. Bell
                         Assistant U.S. Attorneys
                         United States Attorney's Office
                         717 West Broadway
                         Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
         Case 3:18-cv-00657-CHB Document 1-5 Filed 10/05/18 Page 2 of 2 PageID #: 17

3:18-cv-657-CHB


                                                   RETURN OF SERVICE

                                                                  1       Date
         Service of the Summons and Complaint was made by me
         Name of Server (Print)                                           Title

               Check one box below to indicate method of service



     ☐         Served personally upon the defendant. Place where served:
               ______________________________________________________________________________________


     ☐         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
     and
               discretion then residing therein. Name of person with whom the summons and complaint were left:
               ______________________________________________________________________________________
               ______________________________________________________________________________________


     ☐         Returned unexecuted:
               ______________________________________________________________________________________
               ______________________________________________________________________________________
               ______________________________________________________________________________________


     ☐         Other (specify):
               ______________________________________________________________________________________
               ______________________________________________________________________________________
               ______________________________________________________________________________________



                                                 STATEMENT OF SERVICE FEES

         Travel N/A                                Services                                       Total

                                                    DECLARATION OF SERVER

             I declare under penalty of perjury under the laws of the United States of America that the
     foregoing information contained in the Return of Service of Service Fees is true and correct.


     Executed on         __________________________                         _______________________________________
                         Date                                               Signature of Server




     1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
